DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/26/2022 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bingham et al. (US 2004/0250871) or, in the alternative, under 35 U.S.C. 103 as obvious over Bingham et al. (US 2004/0250871) in view of Biessler et al (US 2015/030770).

Regarding claim 1, Bingham teaches a fluid commodity transfer structure (Figs. 1, 2, 4 and 5) comprising: 
a base member (Skid 116) having a top surface (top surface of 116) and a bottom surface (bottom surface of 116), and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile);
a casing (cold box 114) coupled to the top surface of the base member (shown coupled at top surface of 116 in figure 1; figure 2 shows 113 which are components mounted within 114 at the top surface of 116a) and abutting the at least one intermodal footprint (the structure as a whole provides the footprint), wherein the casing and the sop surface of the member are of a unitary construction (it is apparent based on the context of the disclosure that the structures are joined together); and 
a fluid commodity transfer system (113) disposed on the top side of the base member within the casing (paragraph 0026, “For example such piping and other components 113 may include various types of valves, flow meters, pressure regulators and runs of pipe or tubing associated with the operation of the fueling station 102A, as will be discussed in greater detail below, many of which components 113 may be housed within a cold box 114”), the system having at least one pump (Fig. 2, 106), at least one valve actuator (Fig. 5, 160 is a shutoff valve with an actuator), and at least one outlet (108 leaving coldbox 114), 
wherein the top surface of the base member is configured to receive at least one receptacle (104) disposed on the top side of the base member.
Alternatively to the extent that applicant argues that the receptacle of Bingham is not disposed on the top side of the base member and the casing and top surface yield unitary construction, Beissler is provided.
Beissler teaches a first receptacle (Fig. 4A, 600) removably disposed on top of a base member (Fig. 4A, 400) by way of couplers (by way of attachment fittings 350L, 350R, 360L, 360R, 450L, 450R, 460L, 460R); and a fluid commodity transfer system (Fig. 4A, fuel delivery system 500 when disposed in casing 200) together forming a unitary construction (shown joined in figure 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first receptacle to be removable as taught by Beissler in order to provide the predictable result of switching out the first receptacle when it is empty, thereby providing a new, full, receptacle of commodity for dispensing and provide unitary construction in an ISO container format to facility expedient transport.

    PNG
    media_image1.png
    738
    999
    media_image1.png
    Greyscale


Regarding claim 7, Bingham teaches wherein the system includes a first side (annotated by Examiner in Figure 1) and a second side (annotated by Examiner in Figure 1), wherein each of the first and second sides includes at least one outlet (annotated by Examiner in Figure 1). 
Regarding claim 12, Bingham teaches the structure of Claim 1, further comprising a boom (annotated by Examiner in Figure 2) operably coupled to the fluid commodity transfer structure and configured to dispense a fluid from at least one receptacle.

    PNG
    media_image2.png
    772
    816
    media_image2.png
    Greyscale

Regarding claim 13, Bingham teaches a method of establishing a temporary fueling station (Figs. 1, 2, 4 and 5), the method comprising the steps of: 
deploying a fluid commodity transfer structure at a location (location of Fig. 1), the fluid commodity transfer structure including a base member (16), a casing (coldbox 114) coupled to a top surface (shown coupled at top surface of 116 in figure 1; figure 2 shows 113 which are components mounted within 114 at the top surface of 116a) of the base member, a fluid commodity transfer system (Fig. 2, 113, which is inside of the coldbox 114) disposed within the casing, and a first receptacle (Fig. 1, 104) disposed on the top surface of the base member and abutting the casing and fluid commodity transfer system (as the components are fluidly connected they must abut for the transfer of fluid); 
coupling at least one other receptacle (Fig. 2, vehicle tank 134) to the fluid commodity transfer structure via a conduit (108); and 
dispensing, via the system, a commodity (LNG, see paragraph 0031) from the first receptacle;
wherein the base member includes at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); 
wherein the casing is disposed proximate the at least one intermodal footprint (since the casing is located on top of the base member which is part of the structure, it is proximate, interpreted as close to, the intermodal footprint).
Alternatively to the extent that applicant argues that the receptacle of Bingham is not disposed on the top side of the base member and the casing and top surface yield unitary construction, Beissler is provided.
Beissler teaches a first receptacle (Fig. 4A, 600) removably disposed on top of a base member (Fig. 4A, 400) by way of couplers (by way of attachment fittings 350L, 350R, 360L, 360R, 450L, 450R, 460L, 460R); and a fluid commodity transfer system (Fig. 4A, fuel delivery system 500 when disposed in casing 200) together forming a unitary construction (shown joined in figure 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first receptacle to be removable as taught by Beissler in order to provide the predictable result of switching out the first receptacle when it is empty, thereby providing a new, full, receptacle of commodity for dispensing and provide unitary construction in an ISO container format to facility expedient transport.
Regarding claim 18, Bingham teaches the method of Claim 13, wherein the fluid commodity transfer structure includes a first side (annotated by Examiner in Figure 1), and a first outlet (annotated by Examiner in Figure 1) of the fluid commodity transfer system is configured to dispense the commodity proximate the first side of the fluid commodity transfer structure.
Regarding claim 19, Bingham teaches the method of Claim 18, wherein the fluid commodity transfer structure includes a second side (annotated by Examiner in Figure 1), and a second outlet (annotated by Examiner in Figure 1) of the fluid commodity transfer system is configured to dispense the commodity from the second side of the fluid commodity transfer structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissler et al. (US 2015/0303770), hereinafter referred to as Beissler, in view of Melanson et al. (US 2014/0299101), hereinafter referred to as Melanson.
Regarding claim 1, Beissler teaches a fluid commodity transfer structure (Fig. 3A and 4) comprising: 
a base member (comprising 400) having a top surface (annotated by Examiner in Figure 2), a bottom surface (annotated by Examiner in Figure 2), and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by train, cargo plane and container ship since skids are known to be used for mobilizing structures; ISO shipping containers are the standard for use by train, container ship, and truck); 
a casing (Fig. 4a, 200) coupled to the top surface of the base member, and abutting the at least one intermodal footprint, wherein the casing and the top surface of the member are of a unitary construction (casing mounted to base member and is therefor of unitary construction); and 
a fluid commodity transfer system (Fig. 4A, fuel delivery system 500 when disposed in casing 200; see paragraph 0040, “The fuel delivery system 500 or 800 may comprise fuel pressure and flow regulation components, valves, gauges, gasification components, or any other components necessary to deliver a given type of fuel.  Alternatively, any or all of the components of the fuel delivery system 500 or 800 may be provided on board the first ISO shipping container 200.”) disposed on the top side of the base member within the casing, wherein the top side of the base member is configured to receive at least one receptacle (LNG tank 600).

    PNG
    media_image3.png
    340
    576
    media_image3.png
    Greyscale


Beissler does not teach wherein the system has at least one pump, at least one valve actuator, and at least one outlet.
Melanson teaches a system for delivering a cryogenic fuel from a storage tank (See Fig. 1) which includes at least one pump (60 and 70) as well as at least one valve actuator (valve 110 is a solenoid valve), each of which are controlled by a controller (140), for delivering fuel to an internal combustion engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Beissler by including a pump and at least one valve actuator in order to provide the predictable result of using a controller to automatically feed cryogenic fluid at a particular rate to thereby increase the efficiency of the system as the fluid is delivered.
Regarding claim 2, Beissler, as modified, teaches the structure of Claim 1, wherein the top surface of the base member includes a first intermodal footprint (footprint taken up by 300).
Regarding claim 3, Beissler, as modified, teaches the structure of Claim 2, wherein the casing and the fluid commodity transfer system abut (shown in figure 4B) the first intermodal footprint.
Regarding claim 4, Beissler, as modified, teaches the structure of Claim 2, wherein the first intermodal footprint of the base member is capable of receiving the at least one receptacle (LNG tank 600).
Regarding claim 5, Beissler, as modified, teaches the structure of Claim 1, wherein the bottom side of the base member includes a second intermodal footprint (footprint taken up by the wheels attached to the bottom side of the base member).
Regarding claim 6, Beissler, as modified, teaches the structure of Claim 5, wherein the intermodal footprint is configured to (since the intermodal footprint is of a skid and skids are known to be transported by boat and trains, the intermodal footprint meets the limitation of being “configured to”) facilitate placement of the structure on an intermodal transport vehicle.
Regarding claim 8, Beissler, as modified, teaches the structure of Claim 1, further comprising a first receptacle (comprising storage tank 600) removably disposed (storage tank 600 is removable; see paragraph 0038) on the top side of the base member and operably coupled to the system.
Regarding claim 9, Beissler, as modified, teaches the structure of Claim 1, further comprising a conduit (Fig. 4A, 510) configured to operably couple the system to at least one receptacle.
Regarding claim 10, Beissler, as modified, teaches the structure of Claim 9, wherein the conduit is removably coupled to the base member (since 300 can be removed the conduit can therefore also be considered removably coupled to the base member).
Regarding claim 11, Beissler, as modified, teaches the structure of Claim 8, wherein the first receptacle includes a tank (600) and a frame (frame surrounding 600 shown in Fig. 4A).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871) and Biessler (US 2015/030770) as applied to claim 13, in view of Etling et al. (US 5,878,767), hereinafter referred to as Etling, and O’Shea et al. (US 4,422,485), hereinafter referred to as O’Shea.
Regarding claim 14, Bingham teaches the method of Claim 13, however does not teach wherein the location is proximate a railway and a roadway to allow product transfer between different modes of transportation.
O’Shea teaches a fluid commodity transfer system (system between cars 10) which allows for a liquid to be dispensed from a source (hydrant 18) to a number of receptacles (10), as well as the fluid commodity transfer system being able to transfer fluid between the number of receptacles (column 7, lines 29-33).
Etling teaches a fluid commodity transfer system (comprising 92) which transfers fluid between a receptacle (12) on a railway car and a receptacle (14) on a roadway, the fluid transfer system being proximate both the roadway and the railway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Bingham, in view of O’Shea and Etling, such that the fluid commodity transfer system could both transfer a commodity between a receptacle on a railway and a receptacle of a vehicle on a roadway, as taught by Etling, as well as individually transfer fluid from the first receptacle to either a vehicle on a roadway or rail car on a railway system, as taught by O’Shea, in order to provide the predictable result of a flexible commodity delivering system which requires the use of a single fluid commodity transfer system which can provide both transfer of a commodity between receptacles of intermodal commodity transfer vehicles as well as transfer a commodity from the first receptacle to either or both of a receptacle on a roadway or railway.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871) and Biessler (US 2015/030770)  as applied to claim 13, in view of O’Shea et al. (US 4,422,485).
Regarding claim 15, Bingham teaches the method of Claim 13, however does not teach wherein the commodity is dispensed to a tender of a train.
O’Shea teaches a fluid commodity transfer system (provided between tender cars 10) which transfer fluid from a source (hydrant 18) to a number of tender (10s) of a train.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Bingham such that the commodity is dispensed to a tender of a train in order to provide the predictable result of transporting the commodity by rail if road is not available or rail is the fastest way of transport of the commodity.
Regarding claim 16, Bingham teaches the method of Claim 13, however does not teach wherein the fluid commodity is dispensed into a rail car for transportation. 
O’Shea teaches a fluid commodity transfer system (provided between tender cars 10) which transfer fluid from a source (hydrant 18) in to a rail car (10s) of a train.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Bingham such that the commodity is dispensed to a railcar of a train in order to provide the predictable result of transporting the commodity by rail if road is not available or rail is the fastest way of transport of the commodity.
Regarding claim 17, Bingham teaches the method of Claim 13, however does not teach wherein the location is between two railroad tracks.  It should be noted that Bingham teaches outlets for the commodity stored within the first receptacle on two opposite sides (shown as first and second side in annotated Figure 1 by the Examiner) thereby allowing simultaneous fluid delivery if desired.
O’Shea teaches a fluid commodity transfer system (provided between cars 10) that is provided between two railroad tracks (tracks on which receptacles 10 sit) in order to be able to provide fluid commodity to receptacles on both rails.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Bingham such that the location of the fluid commodity transport system was between two railroad tracks, as taught by O’Shea, in order to provide the predictable result of delivering the fluid commodity to receptacles on each of the rails simultaneously thereby saving time compared to if there was just one rail provided.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871) and Biessler (US 2015/030770) as applied to claim 13, in view of Ellis et al. (US 2018/0079347), hereinafter referred to as Ellis.
Regarding claim 20, Bingham teaches the method of Claim 13, however does not teach comprising the step of unloading the fluid commodity transfer structure from a vehicle.  It should be noted that the structure is located on a skid.
Ellis teaches unloading/loading (see paragraph 0013) a structure located on a skid that is to be transported by way of a transport trailer (see Figs. 1, 21 and 22) from one location to another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Bingham to include the step of unloading the structure from a vehicle, as taught by Ellis, in order to provide the predictable result of using a vehicle to maneuver the structure from and to multiple locations where the structure is required for delivery of the fuel commodity where it is desired.
Regarding claim 21, Bingham teaches the method of Claim 13, however does not teach wherein the fluid commodity transfer structure is removably coupled to an on-road transport trailer.  It should be noted that the fluid commodity transfer structure is located on a skid.
Ellis teaches removably coupling, by unloading/loading (see paragraph 0013), a structure located on a skid that is to be transported by way of an on-road transport trailer (see Figs. 1, 21 and 22) from one location to another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Bingham such that the structure is capable of being removably coupled to an on-road transport trailer, as taught by Ellis, in order to provide the predictable result of using a vehicle to maneuver the structure from and to multiple locations where the structure is required for delivery of the fuel commodity where it is desired.

Claims 22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871), in view of Beissler et al. (US 2015/0303770), hereinafter referred to as Beissler.
Regarding claims 22 and 24-26, Bingham teaches a modular fueling station system (Figs. 1, 2, 4 and 5), the system comprising:
a first fluid commodity transfer structure (Fig. 1) including:
a base member (116) having a top surface (top side of 116), a bottom surface (bottom side of 116), and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; ISO containers are configured for intermodal transport); 
a fluid commodity transfer system (Fig. 2, 113 which is disposed within coldbox 114 shown in Fig. 1) disposed within a casing (114) coupled to the top surface of the base member, the fluid commodity transfer system having at least one pump (Fig. 2, 106), at least one valve actuator (Fig. 5, 160 is a shutoff valve with an actuator), and at least one outlet (108 leaving coldbox 114), wherein the casing and the top surface of the member are of a unitary construction (the joining of the components provides for unitary construction);
a first receptacle (104) disposed on the top surface of the base member and operably coupled to the fluid commodity transfer system; and 
Bingham does not teach wherein the first receptacle is removably disposed on the top side of the base member.
Beissler teaches a first receptacle (Fig. 4A, 600) removably disposed on top of a base member (Fig. 4A, 400) by way of couplers (by way of attachment fittings 350L, 350R, 360L, 360R, 450L, 450R, 460L, 460R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first receptacle to be removable as taught by Beissler in order to provide the predictable result of switching out the first receptacle when it is empty, thereby providing a new, full, receptacle of commodity for dispensing.
Bingham does not teach a second receptacle (claim 22); a second fluid commodity transfer structure (claim 24); wherein the second receptacle is removably disposed on the second fluid commodity transfer structure (claim 25); wherein the second receptacle is operably coupled to a second fluid commodity transfer system of the second fluid commodity transfer structure (claim 26). 
It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a second compressor within the system does anything more than produce predictable results (i.e. providing a second modular fueling station), the mere duplication of a second fluid commodity structure, second receptacle and second fluid commodity transfer system is not considered to have patentable significance in as much as no unpredictable results would occur. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Bringham, as modified, to include a second fluid commodity structure, second receptacle and second fluid commodity transfer system in order to provide the predictable result of being able to store more of the fluid commodity, using a second receptacle, and the ability to transfer more of the fluid commodity, using the second fluid commodity transfer system, to additional tanks to be filled with the commodity.
Regarding claim 23, Bingham, as modified, teaches the system of Claim 22, wherein Bingham further teaches a plurality of additional receptacles (Fig. 4, 134 and 146).
Regarding claim 27, Bingham, as modified, teaches the system of Claim 22, wherein the second receptacle is operably coupled (fluidly coupled; see Fig. 4 where the second receptacle 134 is coupled to the system) to the system of the first structure.
Regarding claim 28, Bingham, as modified, teaches system of Claim 27, wherein a third receptacle (Fig. 4, 146) is operably coupled to the fluid commodity transfer system of the first fluid commodity transfer structure.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871), in view of Beissler et al. (US 2015/0303770) and Brakefield et al. (US 8,393,360), hereinafter referred to as Brakefield, and O’shea et al. (US 4,422,485).
Regarding claim 29, Bingham teaches a modular fluid commodity transfer system (Figs. 1, 2, 4 and 5), the system comprising:
a first transfer structure (Fig. 1) including:
a base member (116) having a top surface (top of 116), a bottom surface (bottom of 116) and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); and 
a dispensing system (system within coldbox 114) disposed within a casing (114) coupled to the top side of the base member, the dispensing system having at least one pump (Fig. 2, 106), at least one valve actuator (Fig. 5, 160 is a shutoff valve with an actuator), and at least one outlet (108 leaving coldbox 114), wherein the casing and the top surface of the member are of a unitary construction (as the elements are joined together their construction is unitary); 
a first receptacle (104) disposed on the top side of the base member and operably coupled to the transfer system.
Bingham does not teach wherein the first receptacle is removable.
Beissler teaches a fluid commodity transfer system (Fig. 4) which includes a first receptacle which is removable (by way of attachment fittings 350L, 350R, 360L, 360R, 450L, 450R, 460L, 460R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first receptacle to be removable as taught by Beissler in order to provide the predictable result of switching out the first receptacle when it is empty, thereby providing a new, full, receptacle of commodity for dispensing.
Bingham does not teach a second receptacle, wherein the modular fluid commodity transfer system facilitates the transfer of a commodity between a road vehicle and a railcar.
O’Shea teaches a fluid commodity transfer system (Fig. 1, system shown between tanks 10 located on tracks) which is capable of delivering a fluid commodity from a hydrant (18) to a plurality of receptacles (10) as well as transfer the fluid commodity between the plurality of receptacles (column 7, lines 29-33, “Although the above description relates to a tank-filling operation it will be understood that by simple adjustment in the piping that the flowable medium may be transferred between tanks and tanks may be unloaded…”)
Brakefield teaches a fluid commodity transfer system (Fig. 1) comprising a second receptacle (18) part of a railcar (comprising 16), wherein the modular fluid commodity transfer system facilitates the transfer of a commodity (fuel) between a road vehicle (comprising 24) and the railcar.

    PNG
    media_image4.png
    602
    997
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modular fluid commodity transfer system of Bingham to also facilitate the transfer of fuel between receptacles not part of the fluid commodity transfer system, as taught by O’Shea, as well as between a railcar and a road vehicle as taught by Brakefield, in order to provide the predictable result of making the transfer system more flexible for cases when it would save time to refuel a road vehicle when the first receptacle of Bingham is out of fuel, and transferring fuel from a second receptacle, of the railcar, directly to the road vehicle, bypassing the first receptacle of the fluid commodity transfer system, thereby preventing any unnecessary fuel handling to save said time.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but are not persuasive.
Regarding the interview summary. It is noted that although discussion at the interview dated 6/15/2022 led to agreement that the receptacle of Bingham is not disposed on the top surface of the base member. A review of the reference shows that Bingham states that the receptacle 104 is “not necessarily” mounted on the skid ([0028]) which suggests that it may or may not be. Nonetheless in the alternative Beissler is provided.
Regarding page 11 of the arguments, applicant discusses the mounting of tank 104 (the receptacle) relative to the skid 116 (the base member). Figure 1 of Bingham shows tank 104 mounted at the top of the base member 116. The disclosure including also independent installation with the skid built around the receptacle does not preclude the teaching gleaned from the figures. As noted above, Beissler is provided in the alternative to resolve the alleged deficiency.
Regarding page 13 applicant argues that the ability of the structure to be separated in Beissler precludes a unitary construction. However by utilizing the mounting structures 450 the structures are securely mounted together and therefor unitary in construction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763